DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frigg (U.S. Patent No. 5,034,012) in view of Nelson et al. (U.S. Patent No.7,033,603 B2; hereinafter “Nelson”).
	Regarding claims 2-8, Frigg discloses a system for providing an anti-infective orthopedic implant (locking device 1 and intramedullary nail 13) comprising: a plurality of high tensile strands (looped filamentary element 14 comprises two ends or strands as shown in Figure 6),
wherein the plurality of strands are configured to be affixed to a distal end of an orthopedic implant (see segment 4 in Figure 6) and extend longitudinally along an outer surface of the orthopedic implant from the distal end (elements 14 extend along indentations 8 on the outer surface of locking device 1, see Figures 6-7); and, a strand retention mechanism attachable to the 
	Regarding claim 2, Frigg fails to disclose wherein the plurality of strands contain one or more dissolved antibiotics. Furthermore, regarding claims 3-8, Frigg fails to disclose wherein each of the plurality of high tensile strands comprise a monofilament core, or a multifilament core, and a coating layer around the core, wherein the one or more dissolved antibiotics are dissolved in the coating layer. However, Nelson discloses fibers comprising antibiotics (col.7, ll.57-65). Nelson further discloses wherein each of the plurality of high tensile strands comprise a monofilament core (Figures 4C-4D of Nelson show monofilament fibers), or a multifilament core (Figure 4B of Nelson shows a multicomponent fiber), and a coating layer around the core, wherein the one or more dissolved antibiotics are dissolved in the coating layer (wherein antibiotics are loaded into a the hydrogel of the fiber, see claims 1, 6, 11, see also col.7, ll.57-65). It would have been obvious to one having ordinary skill at the time the invention was made to modify Frigg’s filamentary element 14 to contain antibiotics, and further comprise a monofilament core, or a multifilament core, and a coating layer around the core, wherein the one or more dissolved antibiotics are dissolved in the coating layer in order to allow the therapeutic agent on the fiber to be released after implantation (col.6, ll.15-28).

    PNG
    media_image1.png
    519
    433
    media_image1.png
    Greyscale

Regarding claim 9, Frigg further discloses wherein the plurality of high tensile strands have a tensile strength sufficient to withstand shearing forces during implantation of the orthopedic implant into a medullary canal of a bone (element 14 is pulled tight and kept under tension, as intramedullary nail 13 is inserted into bone 12 around filamentary element 14, see col. 3, ll.1-5). 
Regarding claim 10, Frigg further discloses wherein the plurality of high tensile strands are configured to be in contact with and slidable against a wall of a medullary canal (col.3, ll.1- 5). 
Regarding claim 11, Frigg further discloses wherein the strand retention mechanism comprises a cap (retainer 2) configured to be affixed to the distal end of the orthopedic implant
(see Figure 6), and wherein the cap is configured to secure the plurality of high tensile strands to the orthopedic implant (via opposing longitudinal grooves 5, see Figures 6-7).

	Regarding claim 13, Frigg further discloses wherein the plurality of strand securing elements comprise notches extending through the ring member (opposing longitudinal grooves 5).
	Regarding claim 14, Frigg further discloses wherein the plurality of strand securing elements comprise bores extending through the ring member (opposing longitudinal grooves 5 extend through the length of retainer 2, see Figure 6).
	Regarding claim 15, Frigg further discloses wherein the plurality of strand securing elements comprise flanges defining a hole (opposing longitudinal grooves 5 create flanges on each side of each groove, see Figures 6-7).
	Regarding claim 16, Frigg further discloses wherein the ring member comprises an inner surface defining a ring member bore, the ring member bore having a shape complimentary to the outer surface of the orthopedic implant such that upon engagement (curved sides 7a, 7b), the ring member is slidable along the outer surface of the orthopedic implant (see Figures 6 and 7).


    PNG
    media_image2.png
    774
    610
    media_image2.png
    Greyscale

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.  The Applicant asserts that Frigg fails to disclose wherein the plurality of strands extend longitudinally along an outer surface of the orthopedic implant from the distal end.  It is respectfully disagreed.
As discussed above, Frigg discloses plurality of high tensile strands (looped filamentary element 14 comprises two ends or strands as shown in Figure 6).  The plurality of strands are configured to be affixed to a distal end of an orthopedic implant (see segment 4 in Figure 6) and 
For the reasons discussed above, claims 2-16 continue to stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frigg (U.S. Patent No. 5,034,012) in view of Nelson (U.S. Patent No.7,033,603 B2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773